Case: 20-50297     Document: 00515734603         Page: 1     Date Filed: 02/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 5, 2021
                                  No. 20-50297                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dexter Darnell Hewitt, also known as Dexter Curnell
   Hewitt,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:07-CR-149


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant, Dexter Darnell Hewitt, appeals the district
   court’s denial of his motion for sentence reduction filed pursuant to section
   404 of the First Step Act of 2018, Pub. L. 115-391, § 404, 132 Stat. 5194–249



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50297      Document: 00515734603          Page: 2    Date Filed: 02/05/2021




                                    No. 20-50297


   (2018). The First Step Act allows defendants who were convicted and
   sentenced for certain offenses involving cocaine base (“crack”), prior to the
   effective date of the Fair Sentencing Act of 2010, to be resentenced as if the
   reduced statutory minimum penalties implemented by the Fair Sentencing
   Act were in place at the time the offenses were committed. On January 7,
   2009, Hewitt was sentenced to serve 236 months imprisonment based on a
   sentencing guidelines range of 210–262 months.
          Section 404 gives courts the discretion to retroactively apply the Fair
   Sentencing Act to reduce a prisoner’s sentence for certain covered offenses.
   United States v. Hegwood, 934 F.3d 414, 418 (5th Cir.), cert. denied, 140 S. Ct.
   285 (2019) (“It is clear that the First Step Act grants a district judge limited
   authority to consider reducing a sentence previously imposed.”). The
   district court’s decision whether to reduce a sentence pursuant to the First
   Step Act is generally reviewed for an abuse of discretion. United States v.
   Stewart, 964 F.3d 433, 435 (5th Cir. 2020); United States v. Jackson, 945 F.3d
   315, 319 & n.2 (5th Cir. 2019), cert. denied, 140 S. Ct. 2699 (2020). It is the
   defendant’s burden to “show that the trial judge's action amounted to an . . .
   abuse of discretion.” United States v. Garcia, 693 F.2d 412, 415 (5th Cir.
   1982). “A court abuses its discretion when the court makes an error of law
   or bases its decision on a clearly erroneous assessment of the evidence.”
   United States v. Larry, 632 F.3d 933, 936 (5th Cir. 2011) (internal quotation
   marks and citation omitted). “[T]o the extent the court’s determination
   turns on the meaning of a federal statute such as the [First Step Act],” de
   novo review applies. Jackson, 945 F.3d at 319 (internal quotation marks and
   citation omitted).
          On appeal, Hewitt challenges the district court’s refusal to consider
   the lower, non-career offender sentencing range that would apply if he were
   sentenced in 2020, rather than in 2009, in deciding whether to grant his First
   Step Act motion for sentence reduction. In support of his position, Hewitt



                                          2
Case: 20-50297      Document: 00515734603           Page: 3    Date Filed: 02/05/2021




                                     No. 20-50297


   contends that the district court erroneously interpreted Hegwood to “bar[] it
   from considering the fact that [he] no longer qualifies as a career offender
   under current law,” yielding a resulting non-career offender guidelines
   imprisonment range of only 63 to 78 months, rather than the 210–262 months
   associated with his career offender status. Finding no abuse of discretion or
   legal deficiency in the district court’s ruling, we AFFIRM.
          Certain of our recent decisions discuss the background and mechanics
   of the First Step Act at length. See United States v. Batiste, 980 F.3d 466 (5th
   Cir. 2020); United States v. Robinson, 980 F.3d 454 (5th Cir. 2020); United
   States v. Carr, 823 F. App’x 252 (5th Cir. 2020). Thus, it is unnecessary to
   repeat that exercise here. Having considered those principles, however, we
   are not persuaded that any legal error occurred in the district court’s
   assessment of Hewitt’s motion. Specifically, we are not convinced that the
   district court based its determination on an erroneous interpretation of the
   First Step Act, or any of our decisions interpreting the statute. Instead, as
   we concluded in our recent decisions in Batiste, Robinson, and Carr, it is more
   plausible, on the record before us, that the district court, having evaluated all
   pertinent factors, simply exercised its statutory discretion to deny the
   motion. Nor are we convinced that the district court abused that discretion.
          Having confirmed that Hewitt’s original sentence of 236 months does
   not exceed the amended statutory maximum of 40 years imprisonment
   applicable under § 2 of the Fair Sentencing Act, see 21 U.S.C.
   §§ 841(b)(1)(C) and 860(a), the district court explained its decision:
                 Hewitt was a career offender under the sentencing
          guidelines. Pursuant to §4B1.1, Hewitt’s offense level was
          determined not by the quantity of drugs he possessed, but by
          his criminal history. Hewitt stood convicted of a controlled
          substance and had at least two prior convictions of either a
          crime of violence or a controlled substance offense. U.S.S.G.




                                          3
Case: 20-50297     Document: 00515734603           Page: 4     Date Filed: 02/05/2021




                                    No. 20-50297


         §4B1.1 (a). Because the statutory maximum for his offense was
         25 years or more, his offense level was automatically set at 34.
         U.S.S.G. §4B1.1 (b). A career offender’s criminal history
         category is always VI, regardless of the number of points a
         particular defendant may have. U.S.S.G. §4B1.1 (b). The
         application of the Fair Sentencing Act to Hewitt’s case did not
         change his guideline range in any manner—his original range
         remains 262 to 327 months imprisonment.
                Hewitt asserts that he would not be a career offender
         under the current state of the law because his prior drug
         convictions no longer qualify as predicate offenses, citing
         United States v. Tanksley, 848 F.3d 347 (5th Cir. 2017) and
         United States v. Hinkle, 832 F.3d 569 (5th Cir. 2016)[,] and he
         would be facing a much lower sentence today. Hewitt is a
         career offender—that designation, as Hewitt acknowledges,
         cannot be revisited. To do so would “encompass a broad
         resentencing rather than a reduction solely based on the Fair
         Sentencing Act.” Hegwood, 934 F.3d at 417. If Hewitt’s
         designation as a career offender could be viewed in the manner
         that he wishes, he would be subject to an upward departure
         under any version of the guidelines, U.S.S.G. §4A1.3, or a
         variance based on the 18 U.S.C. §3553(a) factors.
                The Court must therefore decide whether to exercise its
         discretion and reduce Hewitt’s sentence. The facts underlying
         his original sentence are certainly not helpful to Hewitt. All
         three of Hewitt’s prior convictions are for serious felony
         offenses—drug distribution and aggravated robbery—for
         which he was sentenced from 12 to 20 years imprisonment. In
         addition, Hewitt was charged with escape from custody, but
         that charge was dismissed when he was convicted in another
         case. PSR ¶ 41. He was on parole when he committed this
         offense. PSR ¶ 38. Although Hewitt was only arrested with
         18.47 grams of crack cocaine, it is clear from the facts of his case
         that he was a very active dealer. PSR ¶¶ 5-13. A fact that cannot
         be denied is that Hewitt was literally caught conducting drug




                                          4
Case: 20-50297      Document: 00515734603          Page: 5    Date Filed: 02/05/2021




                                    No. 20-50297


          deals with his small child in the back of his vehicle. PSR ¶ 10.
          He also actively attempted to conceal his criminal conduct, to
          avoid law enforcement, he brazenly entered someone else’s
          residence in order to dispose of crack cocaine. PSR ¶ 8-9.
                   In the end this Court finds that what Hewitt seeks is not
          truly seeking relief under the Act (other than technically). He
          is asking this Court to reconsider the sentence that the original
          judge found was appropriate given his criminal conduct and
          criminal history. The Court notes that the sentencing court
          granted Hewitt’s objection reducing his range from 262-327
          down to 210-262 months indicating that the sentencing court
          acted in a manner that was fair and unbiased towards Hewitt.
          This Court has no ability to determine that the original
          sentence was unfair in any way, and this Court has even less
          visibility into all the factors that a Court should take into
          consideration with respect to what an appropriate sentence
          should be.
          The foregoing explanation reflects several important points. First, the
   district court unquestionably fully understood the grounds of Hewitt’s
   motion and the entirety of his supporting arguments. Indeed, both Hewitt’s
   original motion and reply memorandum strongly urge that neither Hegwood
   nor Jackson “bar[s] a court from considering” the fact that, if sentenced
   today, Hewitt would not be designated as a career offender, and exercising its
   discretion to reduce the sentence accordingly based on the factors in 18
   U.S.C. § 3553(a). And, to bolster this argument, Hewitt’s reply included
   citations for a number of cases in which district courts in other circuits have
   granted reductions despite an unchanged guidelines range.
          Furthermore, the district court’s order likewise reveals that the
   court’s primary rationale for denying the motion was the nature and
   seriousness of Hewitt’s criminal history and conduct, when coupled with the
   absence of any indication that his original sentencing was marred by




                                          5
Case: 20-50297      Document: 00515734603          Page: 6    Date Filed: 02/05/2021




                                    No. 20-50297


   unfairness or bias. There certainly is no suggestion that the district court
   would have granted Hewitt’s request but for a perceived prohibition against
   any consideration of the lower guidelines range that would apply if Hewitt
   were sentenced today. To the contrary, the district court expressly describes
   the decision before it as one within its discretion. Then, having acknowledged
   that discretion, the district court outlines, in detail, the several “unhelpful”
   facts underlying Hewitt’s original sentence. It also emphasizes that Hewitt
   “would be subject to an upward departure under any version of the
   guidelines, [] or a variance based on the 18 U.S.C. §3553 factors[,]” if the
   career offender designation were removed from his guidelines calculation.
          Lastly, the district court’s order characterizes Hewitt’s request as
   one in effect seeking reconsideration of the sentence that the original judge
   “found appropriate given [Hewitt’s] criminal conduct and criminal history,”
   rather than “truly seeking relief under the Act.” This characterization
   further confirms that the district court, considering the record before it,
   simply concluded that a reduction of Hewitt’s sentence was unwarranted
   rather than unavailable.
          Accordingly, for the reasons stated herein, we AFFIRM.




                                          6